UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 10, 2012 ACQUIRED SALES CORP. (Exact name of registrant as specified in its charter) Nevada 87-0479286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31 N. Suffolk Lane, Lake Forest, Illinois (Address of principal executive offices) (Zip Code) 847-915-2446 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. As disclosed on February 13, 2012, (the “Effective Date”), Acquired Sales Corp., a Nevada corporation (the “Company”) closed an Agreement and Plan of Merger (the “Merger Agreement”) by and amongthe Company, Acquired Sales Corp. Merger Sub, Inc., a Virginia corporation and wholly owned subsidiary of the Company (“AQSP Mergeco”), and Gerard M. Jacobs, a resident of Illinois (“Jacobs”), and Defense & Security Technology Group, Inc., a Virginia corporation (“DSTG”), and Minh N. Le, a resident of Virginia ("Le"). The Merger Agreement was first executed on January 12, 2012. Pursuant to the Merger Agreement, the Company formed AQSP Mergeco as a new wholly-owned subsidiary in Virginia, the single purpose of which was to be acquired by DSTG. AQSP Mergeco was then merged with and into DSTG, with DSTG being the survivor of such merger (“Merger”). As consideration for the Merger, all of the issued and outstanding shares of common stock of DSTG, which totaled 100 shares held by Le (the “DSTG Shares”) was converted into one hundred thousand (100,000) shares of the Company’s common stock, par value $0.001 per share (the “Common Shares”),300,000 vested options at $3.18 per share exercisable until the fifth anniversary of the Effective Date, and 100,000 vested options at $8.00 per share exercisable until the last day of the 21st full calendar quarter following the Effective Date. Item 2.01Completion of Acquisition or Disposition of Assets. Reference is made to the disclosure set forth under Item 1.01 of this report, which disclosure is incorporated herein by reference. As disclosed on February 13, 2012, the Company closed the Merger Agreement to acquire all of the DSTG Shares from the DSTG sole shareholder Le.The transaction qualifies as a reorganization within the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended, and as a result of the Merger Agreement, DSTG is a wholly owned subsidiary of the Company. Item 3.02Unregistered Sales of Equity Securities. See Item 1.01 above. As disclosed on February 13, 2012, the Company is relying on an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), pursuant to Section 4(2) of the Act. The transaction did not involve a public offering, no underwriters or agents were involved in the foregoing issuances and we paid no underwriting discounts or commissions. Item 9.01 Financial Statements and Exhibits. The following financial statements are attached in connection with the acquisition by Acquired Sales Corp., a Nevada corporation (the “Company”) of Defense & Security Technology Group, Inc., a Virginia corporation. Pursuant to the Plan of Merger, the closing date of the merger was February 13, 2012 upon the effectuation of the articles of merger in the State of Virginia. (a) FINANCIAL STATEMENTS OF BUSINESS ACQUIRED SALES CORP. AND SUBSIDIARIES Unaudited Pro Forma Condensed Consolidated Financial Information F-1 Unaudited Pro Forma Condensed Consolidated Balance Sheet F-2 September 30, 2011 Unaudited Pro Forma Condensed Consolidated Statement Of Operations F-3 For The Nine Months Ended September 30, 2011 Unaudited Pro Forma Condensed Consolidated Statement Of Operations F-4 For The Year Ended December 31, 2010 Notes To The Unaudited Pro Forma Condensed F-5 Consolidated Financial Information ACQUIRED SALES CORP. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On February 13, 2012 (the "Acquisition Date"), pursuant to the terms and conditions of the Agreement and Plan of Merger dated as of January 12, 2012 (“the "Merger Agreement") among Defense & Securities Technology Group, Inc. ("DSTG”), a Virginia Corporation and Acquired Sales Corp. (“AQSP), a Nevada Corporation and a newly-formed, wholly-owned subsidiary of AQSP, Acquired Sales Corp. Merger Sub, Inc., a VirginiaCorporation (“Merger Sub”), AQSP completed its acquisition of DSTG, which held no material assets other than its pipeline of future work and the expertise of its sole shareholder, through the merger of Merger Sub with and into DSTG, with DSTG as the surviving Corporation ( the “Merger”). Upon completion of the Merger, the separate corporate existence of Merger Sub ceased and DSTG became a wholly-owned subsidiary of AQSP. The consideration paid by AQSP in connection with the Merger, totaled $1,026,516, paid in stock and options to purchase common stock. The following unaudited pro forma consolidated financial information gives effect to the Merger. The pro forma adjustments reflecting the completion of the Merger are based upon the acquisition method of accounting in accordance with U.S. generally accepted accounting principles ("GAAP"), and upon the assumptions set forth in the notes to the unaudited pro forma consolidated financial statements. The unaudited pro forma consolidated balance sheet as of September 30, 2011, gives effect to the Merger as if it had taken place on September 30, 2011. The unaudited pro forma consolidated statements of operations for the nine months ended September 30, 2011 and the year ended December 31, 2010, reflect the Merger as if it had taken place at the beginning of each of those periods. The unaudited pro forma consolidated financial information, and the accompanying notes, should be read in conjunction with the historical financial statements of AQSP, (1) as of and for the year ended December 31, 2010, including the notes thereto, which are included in our Annual Report on Form 8-K filed with the Securities and Exchange Commission on October 4, 2011, and, (2) as of and for the nine months ended September 30, 2011, including the notes thereto, which are included in our Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 14, 2011. The unaudited pro forma consolidated financial information, and the accompanying notes, should also be read in conjunction with the historical financial statements of DSTG as of and for the nine months ended September 30, 2011 and the yearended December 31, 2010, including the notes thereto, included on Form 8-K filed with the Securities and Exchange Commission on February 13, 2012. The estimated acquisition consideration and estimated fair value of assets acquired and liabilities assumed in Note 2 and the preliminary pro forma adjustments in Note 3 and 4, are based upon preliminary estimates and currently available information. Final acquisition accounting adjustments may differ from the preliminary pro forma adjustments presented herein. The unaudited pro forma consolidated balance sheet and statements of operations are for informational purposes only. They do not purport to indicate the results that would have actually been obtained had the acquisition been completed on the assumed date or for the periods presented, or which may be obtained in the future. F-1 ACQUIRED SALES CORP. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2011 (UNAUDITED) Acquired Pro Forma Pro Forma DSTG Sales Adjustments Consolidated ASSETS Current Assets Cash $ $ - $ Accounts receivable - Receivables from employees - - Other assets - - Total Current Assets - Property and Equipment, net - Note Receivable from Related Party - - Covenant not to compete - - B Deposits - Total Assets $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ $ - $ Accrued liabilities - - Billings in excess of costs on uncompleted contracts - Unearned revenue - - Accrued compensation - - Notes payable, current portion - - Short-term notes payable to related parties - - Total Current Liabilities - Long-Term Liabilities Notes payable -related parties, net of discount - - Notes payable, net of discount - - Total Long-Term Liabilities - - Shareholders'Deficit Preferred stock - Common stock, pro forma 1 99 A Additional paid-in capital A A ) C Accumulated deficit ) ) C )
